Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending in this application in response to the amendment and remarks filed on June 6, 2022.  Claims 1, 4 and 7 are currently amended.

Response to Applicant’s Remarks – June 6, 2022
With respect to 35 U.S.C. §102(a)(1) rejections:
	With respect to claims 1, 4, and 7, Applicant argues that Tanaka fails to teach “re-creating the model for each sample” and that there is no apparent teaching that “the model to which the parameters or ingredient of the one wafer is compared is re-created for each wafer in order to calculate a second set of features for each of a plurality of processed wafers and the state of the plasma processing apparatus is predicted for each said wafer of said plurality of processed wafers by using the generated model. See Remarks at 9-10.
Applicant's arguments have been fully considered but they are not persuasive. It is noted that the features upon which applicant relies (i.e., re-creating the model for each sample, the model to which the parameters or ingredient of the one wafer is compared is re-created for each wafer in order to calculate a second set of features for each of a plurality of processed wafers and the state of the plasma processing apparatus is predicted for each said wafer of said plurality of processed wafers by using the generated model) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further note, the process steps as originally claimed in claim 1, 4, and 7 are now amended to recite a new feature “each of a plurality of processed wafers” that has been determined to be new matter as shown below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Each of independent claims 1, 4, and 7 recites a new feature “calculate a second set of features for each of a plurality of processed wafers that indicates the state of the plasma processing apparatus based on the monitored data of the plasma processing apparatus” and “the state of the plasma processing apparatus is predicted for each said wafer of said plurality of processed wafers by using the generated model” which were not described in the written description. Applicant’s specification (pages 19-20) fails to correlate the steps of calculating a second set of features and predicting the state of the plasma processing apparatus to “each of a plurality of processed wafers”. At most, Figure 3 discloses acquiring training data (plurality of samples[wafers], S301), acquire testing data (single sample[wafer], S304), and select feature (S306). Nonetheless, S302-S312 of fig.3 fails to disclose calculating a second set of features for each of a plurality of processed wafers and further fails to disclose predicting for each of the plurality of processed wafers the state of the plasma processing apparatus. As defined in the specification, the plasma processing apparatus is a semiconductor manufacturing apparatus to be equipped with tens of sensors for data acquisition (See Specification at p.1). The written description fails to disclose that each of the steps as recited in each of claims 1, 4, and 7 (calculate a 1st set of features based on monitored data of the plasma apparatus when the plasma apparatus is in a normal state, calculating a 2nd set of features based on the monitored data of the plasma apparatus, and predicting the state of the plasma apparatus using the generated model) are performed for each of a plurality of processed wafers. The specification discloses various embodiments under the section “Summary of the invention” which are duplicated in the original limitations of claims 1-9. However, under the section “Description of embodiments”, the specification fails to describe the claimed limitations, but rather it describes the embodiments of figures 3 and 6 which depicts the acquiring of training data with plurality of samples[wafers] and a testing data with single sample[wafer] which is not the equivalent embodiments of claims 1-9.  For this reason, the claim amendments with the added features does not have support and are considered new matter.
Claims 2-3, 5-6, and 8-9 are dependent on claims 1, 4, and 7 respectively and include all the limitations of claims 1, 4, and 7 and are rejected based on the same rationale as applied to claims 1, 4, and 7 above.
Note: Applicant’s response at 8-9 pointing to figure 3 for support of the new added features is not persuasive. Figure 3 depicts acquiring training data with plurality of samples and acquiring testing data with just one sample. Figure 3 fails to disclose calculating a first set of features based on monitored data, calculating a second set of features based on monitored data “for each of the plurality of the processed wafers”, and predicting the state of the plasma apparatus “for each of the plurality of the processed wafers”. Furthermore figure 3 method is not the same method as recited in claims 1-9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2005/0006344).

With respect to claims 1, 4, and 7, Tanaka teaches a state prediction apparatus (multivariate analysis 200, fig.2) that predicts a state of a plasma processing apparatus (deciding a cause of abnormality of the plasma processing apparatus 100, par.0051; predicting an abnormality of plasma processing apparatus 100 with a control parameter and an apparatus state parameter on the basis of a signal from the prediction, par.0053-0054), comprising:
a calculation unit (calculation means 206 of multivariate analysis means 200, fig.2) configured to 
calculate a first set of features that indicates the state of the plasma processing apparatus based on monitored data of the plasma processing apparatus when a state of the plasma processing apparatus is a normal state (analysis data acquires from detection values, par.0058; the detection signals are sequentially input to the multivariate analysis, par.0071; analysis data as shown in par.0072-0089 are various functional states of the plasma processing apparatus 100 based on the detection signals); and 
calculate a second set of features that indicates the state of the plasma processing apparatus based on the monitored data of the plasma processing apparatus, wherein the features in the second set are standardized by using the features in the first set (principal component analysis is performed based on the analysis data to calculate a residual score Q for each wafer sample, par.0090, the residual scores indicates the state of the plasma processing apparatus 100 such that samples 126-150th are largely shifted from the residual scores Q of all other samples 1-125th and 151-250th as shown in fig. 3 and par.0093; as such, residual score Q for samples 126-150th are deviated from a group as a whole, hence residual scores are standardized based on the analysis data), 
a model that predicts the state of the plasma processing apparatus is generated by using a subset of the first set of features (models are formed when analysis data of samples are subjected to principal component analysis, par.0093, contributions to the residual scores Q with respect to the parameters of the analysis data of samples 126-150th are calculated, par.0095, where large/high contribution is determined with high probability of abnormality, par.0096), which is composed of same kind of features selected in descending order of the standardized features in the second set (the parameters of the analysis data of samples are arranged in descending order of probabilities of causing abnormality, par.0096),
the state of the plasma processing apparatus is predicted by using the generated model (contributions to the residual scores Q with respect to the parameters of the analysis data of samples 126-150th are calculated, par.0095, where large/high contribution is determined with high probability of abnormality, par.0096), and
the standardized features of the second set comprise a value indicating a degree of deviation of the plasma processing apparatus from the normal state in the second set of features (the residual scores indicates the state of the plasma processing apparatus 100 such that samples 126-150th are largely shifted from the residual scores Q of all other samples 1-125th and 151-250th as shown in fig. 3 and par.0093; as such, residual score Q for samples 126-150th are deviated from a group as a whole, hence residual scores are standardized based on the analysis data).

With respect to claims 4 and 7, Tanaka teaches further a semiconductor manufacturing apparatus (plasma processing apparatus 100, fig.1 and par.0029) that includes a processing chamber (aluminum processing chamber 101, fig.1 and par.0029) in which a sample (wafer W, fig.1 and par.0035) is processed and a transfer chamber (carry mechanism, par.0043) that transfers the sample to the processing chamber and is connected to the processing chamber (wafer W is supplied onto the lower electrode 102, the lower electrode 102 moves down to the lower chamber 101B through the support member 103, and the gate valve 106 is released to supply the wafer W onto the lower electrode 102 through a carry mechanism, fig. 1 and par.0043), the semiconductor manufacturing apparatus further comprising: a control device/a state prediction apparatus (multivariate analysis 200, fig.2 and par.0051).

With respect to claim 2, Tanaka teaches wherein the generated model is regenerated each time the state of the plasma processing apparatus is predicted (models are formed when analysis data of samples are subjected to principal component analysis, par.0093, to further calculates the differences between analysis data and other analysis data with respect to parameters by accumulating normalized regression coefficients, par.0094).  

With respect to claims 3, 6, and 9, Tanaka teaches wherein the standardized features in the second set are each a value obtained by dividing a value, which is obtained by subtracting an average value of the features in the first set in a plurality of plasma processings from the features in the second set, by a standard deviation of the features in the first set in the plurality of plasma processings (subtracts average values of the rows from the values of the rows, and the scaling operation is an operation process which divides the values of the rows by standard deviations of the rows, par.0110).  
 
With respect to claims 5 and 8, Tanaka teaches wherein any position in the semiconductor manufacturing apparatus is the processing chamber or the transfer chamber (deciding a cause of abnormality in a plasma processing apparatus which performs a plasma processing to an object to be processed in a processing chamber, par.0013-0014).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        June 18, 2022